NOTE: This order is n0np1'ecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
ANDREW SEARCY, JR.,
Petiti0ner,
V.
MERIT SYSTEMS PROTECTION BOARD,
Resp0ndent.
2012-3033 -
Petiti0n for review of the Merit Systems Protecti0n
Board in case n0. AT0752110243-I-1.
ANDREW SEARCY, JR.,
Petitioner,
V.
DEPARTMENT 0F AGRICULTURE,
Responden,t.
2012-3054

SEARCY V. MSPB 2
Petition for review of the Merit Systems Protection
Board in case n0. AT432410()356-B-1
ON MOTION
ORDER
Andrew Searcy moves to consolidate his appeal nos.
2012-3033 and 2012-3054. The Department of Agricul-
ture opposes. Searcy moves for declaratory judgment and
injunctive relief The Department opposes.
With regard to Searcy’s motion for declaratory judg-
ment and injunctive relief, arguments concerning the
merits of his appeal should be included in hisbriefs.
With regard to the motion to consolidate-these'ap-
peals, the court deems it the better course to make these
appeals companion cases such that the appeals shall be
briefed separately but assigned to the same merits panel
for decision.
Accordingly,
IT ls 0RDERED THAT:
(1) The motion to consolidate is denied. The appeals
shall be treated as companion cases.
(2) The motions for declaratory judgment and injunc-
tive relief are denied.
(3) In 2012-3033, the respondent should calculate its
brief due date from the date of filing of this order.
FOR THE COURT
 1 2  /s/ Jan Horbaly
Date J an Horbaly
Clerk
D
U.S. C0UH1E!lliEPPEALS FOH
THE FEDERAL GlHCU|T
|"|AR `l 2 2012
JAN HORBAl.¥
CLERK

3
cc.
S
AndreW Searcy, Jr.
Ca1vin MorroW, Esq.
Dawn E. Good1nan, Esq.
SEARCY V. MSPB